Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Status of Claims
Applicant’s election of Group I, encompassing Claims 1, 5-7, 9-12, 16-17, 19, 21-25 and 29, and election of species with traverse in the reply filed on 06/28/2022 is acknowledged. Applicant elected tetracalcium phosphate (C~(PQ4)2Q; TTCP) as the first calcium phosphate species; calcium hydrogen phosphate (CaHPQ4) as the second calcium phosphate species; gelatin as the species of additive; and a partial incorporation of support material.  After searching, the Examiner has expanded the species election to include a partial and full incorporation of support material, as these other species were found to be co-extensive with the elected species.
Applicant asks that Group II be rejoined and examined with Group I because Groups I and II are related and share a common technical feature of the claimed cement used in the claimed method to provide a superior bone graft substitute. However, this argument is still not convincing.  As noted in the restriction requirement, whether a particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," is considered with respect to novelty and inventive step. The shared technical feature of Group I and II appears to be the calcium carbonate and calcium phosphate species in the cement. However, this shared technical feature still lacks novelty or inventive step because it is known in the art as set forth in the rejection below. As such, the restriction requirement is maintained. Claims 1, 5-7, 9-12, 16-17, 19, 21-25 and 29 are presented for examination on the merits for patentability as they read upon the elected subject matter. 
Suggestions
Claims 6-7, 10, 16, and 23-24 recite the phrase “including… therebetween”. The Examiner recommends omitting these phrases because the claims are given the broadest reasonable interpretation which means that all the values within the range recited are already included in the claim even in the absence of these recitations.
The Examiner also recommend putting a space between the numerical values and the corresponding units in Claim 10, i.e. “10-999 nm” and “1-30 µm”.
The presentation of the different options in Claim 12 is confusing but not indefinite.  For clarity, the Examiner recommends amending to the language below or something similar:
“The method according to claim 11, wherein said first and/or second calcium phosphate is:
selected from the group comprising tetracalcium phosphate (Ca4(PO4 )20; TTCP);  tricalcium phosphate (2Ca3(PO4 )2; TCP); calcium hydrogen phosphate (CaHPO4 ); calcium dihydrogen phosphate (Ca(H2PO4 )2; CDHP); dicalcium phosphate dehydrate (CaHPO4.2H2O; DCP), or octacalcium phosphate (Ca8H2(PO4 )6.5H2O; OCP); OR _
same as (a) provided that when said first calcium phosphate is TCP said second calcium phosphate is not DCP and vice versa; OR
TTCP as first calcium phosphate; and second calcium phosphate is selected from the group comprising:  TCP);  calcium hydrogen phosphate (CaHPO4 ); calcium dihydrogenphosphate (Ca(H2PO4 )2; CDHP);  dicalcium phosphate dehydrate (CaHPO4.2H2O; DCP), or octacalcium phosphate (Ca8H2(PO4 )6.5H2O; OCP); OR
TTCP as first calcium phosphate; and second calcium phosphate is selected from the group comprising:  calcium hydrogen phosphate (CaHPO4);  calcium dihydrogenphosphate (Ca(H2PO4)2; CDHP); dicalcium phosphate dehydrate (CaHPO4.2H2O; DCP), or octacalcium phosphate (Ca8H2(PO4)6.5H2O; OCP).”
Priority
This Application, 16981643, filed 09/16/2020 is a national stage entry of PCT/GB2019/050795 , International Filing Date: 03/21/2019 claims foreign priority to 1804594.8, filed 03/22/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 were filed before the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 17, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected for indefiniteness. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 7 recites the broad recitation “20-50% by weight of the cement”, and the claim also recites “25-50% by weight of the cement”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 is rejected for its recitation of “wherein the ratio of the first component to the second component is a range of about 0.5 to 5.5”, which requires a ratio, however, 0.5 to 5.5 is not a ratio.  As such, the metes and bounds of the claim is unclear and the claim is rejected.
Claim 21, which depends from Claim 19, and ultimately depend from Claim 1 is rejected for indefiniteness.  The claim recites “wherein said additive or said gelling agent…”.  However, Claim 19 indicates that part (a) of Claim 1 “further comprises mixing of an additive”; Claim 1(a) already indicate mixing of a gelling agent.  As such, it is unclear in Claim 21 whether the gelling agent is the same component as the additive.  For compact prosecution, it will be interpreted that the gelling agent is the additive.
Claim Interpretation
The Examiner puts on the record that in instances where the claim recites the word “includes”, it is interpreted to mean “comprises”. In Claim 24, “wherein the method includes providing a platform…” is interpreted to mean “wherein the method comprises providing a platform…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant Claims
A method for making a synthetic, biodegradable, bone graft substitute comprising mixing calcium carbonate with a binding material to provide a powdered mixture, wherein the binding material comprises at least a first component and a second component that react in the presence of a wetting agent and/or a gelling agent to provide a cement or slurry;                                                                                                                           mixing the powdered mixture of part (a) with a wetting agent and/or a gelling agent to make a cement or slurry; and printing a three-dimensional bone graft substitute (3D-BGS) from the cement or slurry of part (b) onto a platform using a three-dimensional printer.

Claims  1, 5-7, 9-12, 16-17, 19, 21, 23-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 9,827,268 B2), hereinafter Hatanaka, and Trombetta et al. (Annals of biomedical engineering 45.1 (2017): 23-44), hereinafter Trombetta, and Shao et al. (2017 Biofabrication 9, 025003), hereinafter Shao.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Hatanaka teaches the invention of a curable calcium phosphate composition for biological hard tissue repair with great durability in a wet environment such as in a body or an oral cavity. The composition comprises 5 to 75 parts by weight of the tetracalcium phosphate particles (A), 10 to 70 parts by weight of the calcium hydrogen phosphate particles (B), and 2 to 50 parts by weight of the calcium carbonate particles (C) per 100 parts by weight, and water (D), wherein the powder to water is 3.5:1, thereby rendering obvious select features and the elected components in Claims  1, 5-7, 11-12, 16-17 (Abstract; Table 1).  Regarding Claims 9-10, Hatanaka teaches that the calcium carbonate particles (C) have an average particle diameter of from 0.1 to 30 µm, rendering the microparticle and nano particle size obvious. 
Regarding Claims 19 and 21, Hatanaka further teaches that additive may be added, including thickeners such as gelatin (Col. 9, lines 28-35; Col. 10, lines 1-18)).  Because Hatanaka comprehends the addition of thickeners, and recognizes gelatin as an exemplary thickener, Hatanaka therefore teaches additive which ensures the mixed product has suitable fluidity to flow but not so much that it fails to hold shape when exuded or compressed as required in the claim.
Regarding Claim 23, Hatanaka describes the preparations of powder, liquid, and paste; the paste was obtained after mixing in a universal stirrer, and the paste loaded onto a stainless steel mold which is then compressed by a glass sheet, and the paste incubated at 37[Symbol font/0xB0]C temperature (Col. 13, line 53 to Col. 14, line 35).  Because the incubation temperature was indicated to be specifically at 37[Symbol font/0xB0]C, the Examiner interprets the mixing to be at room temperature.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Hatanaka is silent on the 3D printing step. 
	Trombetta is in the same field of research and describes 3D printing of calcium phosphate ceramics for bone tissue engineering and drug delivery (Title; Abstract). Trombetta described the different 3D techniques (entire document), and describes the use of multi-material printing to add support for the scaffolds to maintain form (p. 25). The reference teach incorporation of titanium and collagen implants in the printed material (Table 3; p. 37, L. Col., last paragraph; p. 24, R. Col, 2nd paragraph). Furthermore, Trombetta teaches that 3D-printing is ideal for bone graft applications because it enable the printing of biocompatible, patient-specific geometries with controlled macro- and micro-pores, and to incorporate cells, drugs and proteins (Abstract). 
Shao is in the same field of study, relating the 3D printing of bioactive ceramics for bone tissue repair.  Shao teaches scaffolds with different layer thickness and macropore sizes prepared by varying the layer deposition mode (Abstract).  Shao recites that the pore architecture characteristics play a significant role in nutrient delivery and new bone regeneration and that 3D printing is widely used to prepare such architectures in biomaterial scaffolds (Introduction, L. Col.). Shao teaches preparation of a scaffold with square pore structure manufactured by modifying the deposition angle from single layer  (SLP) to double layer printing (DLP) (Section 2.2).  Shao compared the osteoinduction between SLP and  DLP scaffolds and found that while the osteogenic activity in the DLP scaffolds is retarded at the early stage, it is significantly improved for a long-term stage in comparison with the SLP scaffolds. 
Trombetta and Shao render Claims 25 and 29 obvious.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
3D printing of bone substitute is a known technique in the art as demonstrated by Trombetta and Shao. Hence, one with ordinary skill in the art would have applied the known technique of 3D printing in the method of Hatanaka, arriving at the instant claim. One would have been motivated to do so because Trombetta and Shao have taught the preparation of CaP layer-by-layer scaffolds by 3D printing which allows incorporation of drug. By controlling the pore characteristics, a skilled artisan would be able to control drug release. Furthermore, Shao has taught 3D printing of bioactive ceramics for bone tissue repair with scaffolds of different layer thickness and macropore sizes prepared by varying the layer deposition mode, and consequentially, the osteogenic activity of the scaffolds.  It can be expected that using 3D printing technique would allow a person skilled in the art to manipulate the bone substitute scaffold construction, and doing so would allow better modulation of nutrient exchange.  incorporation of drugs, and sustained release of drugs from the scaffold. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of the arts and incorporate titanium, carbon or polymeric fibers substrate in the scaffolds. One would have been motivated to do so because Trombetta has taught the limitations of CPC on its own and how fibers like titanium, carbon, and polymeric fibers provide reinforcement to improve the strength and fracture resistance of CPC. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, Trombetta, and Shao as applies to Claim 1 above and in view of Ye et al. (WO 2017/031899 A1; machine translation from IP.com), hereinafter Ye. 
Applicant Claims
The method above, and  wherein the additive is provided at a concentration of 10-50% by weight of cement. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Hatanaka has been set forth supra.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
While Hatanaka contemplates the addition of other components such as thickeners, e.g. gelatin, the reference is silent on the amount or concentration of the additional component.
Ye cures the deficiency of Hatanaka and is in the same field of articifial bone material, teaching the mixture of calcium phosphate bone cement powder, water, and polysaccharide gum/thickener solution (Abstract).  The gum is selected from modified starch, gelatin, xanthan gum, soluble chitosan, hydroxyethyl cellulose, dextrin, gum arabic, carrageenan, guar gum [0013]; the bone cement includes TTCP and calcium hydrogen phosphate system [0015]. Ye teaches an embodiment wherein the gelatin solution is 6% w/v, and an embodiment wherein the starch is at a concentration of 12% (Embodiments 1 and 2). As such, the claimed range in Claim 22 is obvious.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Hatanaka welcomes the addition of other components that does not impair the composition, such as thickeners (Col. 9, lines 28-35).  Ye is in the same field of endeavor and teaches the concentrations of gum such as gelatin and modified starch, which are close to or within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  The references above would serve as starting point to figure out optimal amounts and ratios. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best ranges. The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what research chemists do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.

Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616 


/Mina Haghighatian/Primary Examiner, Art Unit 1616